Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), ren*746dered December 11, 1989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
The People concede that defendant was not adequately informed of his right to challenge any statement regarding a predicate felony conviction as required by CPL 400.21. Due to this failure to comply with the statutory procedures for determining second felony offender status, the sentence must be vacated and the matter remitted for resentencing (see, People v Snyder, 105 AD2d 553).
Judgment modified, on the law, by vacating the sentence; matter remitted to the County Court of Rensselaer County for resentencing; and, as so modified, affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.